Citation Nr: 1000840	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected panic disorder.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978 and from June 1987 to March 2005.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision.  

In March 2009, the Board remanded the issue of an evaluation 
in excess of 30 percent for the service-connected panic 
disorder for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

After a careful review of the claims file, the Board 
concludes that the file was returned to the Board prior to 
fully complying with the March 2009 remand.  

The RO inserted a note stating that the file was being 
recertified pursuant to the recent court decision overturning 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  See Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).  However, the 
Board's remand also ordered development unrelated to the new 
Vazquez-Flores holding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Thus, the Board reprints 
and reorders the portions of its March 2009 remand that the 
RO neglected to carryout.  

To clarify, the Board will review the procedural history of 
the remanded claim.  The RO received a new claim from the 
Veteran in June 2006, seeking to "reopen her [service 
connection] claim to include acute gastritis" as a service-
connected disability.  

In the November 2006 rating decision on appeal, the RO 
adjudicated the claim as "panic disorder with acute 
gastritis," and denied an evaluation in excess of 10 
percent.  The Veteran submitted an NOD in March 2007.  She 
specified that she disagreed with the November 2006 rating 
decision specifically regarding "her service connected panic 
disorder under Diagnostic codes [sic] 9412."  

The record appears to show that sometime in August 2007, the 
RO realized that the Veteran's claim for an increased 
evaluation for service-connected panic disorder was 
independent of the claim of service connection for acute 
gastritis.  

Accordingly, the RO issued a VCAA notice letter for the issue 
of an increased rating for the service-connected panic 
disorder.  In a February 2008 rating decision, the RO 
assigned a 30 percent evaluation for the service-connected 
panic disorder.  

Because a rating higher than 30 percent is available for the 
service-connected panic disorder, the issue remained in 
appellate status following the February 2008 rating decision.  
See AB, 6 Vet. App. at 38.  

In such cases (when the Veteran has filed an NOD, but there 
is no SOC on file for that issue), the Board must remand, not 
refer, the issue to the RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Accordingly, a remand is required in order to comply with due 
process requirements.  See Manlincon, 12 Vet. App. at 240- 
241.  

Thereafter, the RO should return the claim to the Board only 
if the Veteran perfects her appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  The RO must take the appropriate 
steps to issue the Veteran a Statement of 
the Case (SOC) addressing the issue of an 
increased evaluation for service-
connected panic disorder.  This issuance 
must include all relevant laws and 
regulations, and a complete description 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matter.  Thereafter, if the 
Veteran files a timely Substantive Appeal 
on the remanded issue, the RO should 
undertake any indicated development and 
adjudicate the claim in light of the 
entire evidentiary record, issue an SSOC, 
if appropriate.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


